MEMORANDUM OF DECISION.
Steven P. Dennis appeals his conviction of gross sexual misconduct, 17-A M.R.S.A. § 253(1)(B) (1983), entered after jury trial in Superior Court, Androscoggin County. Dennis asserts that the court erred in ordering a voice lineup on the day trial commenced and that the lineup was conducted in a prejudicial manner. He also chai-*815lenges the sufficiency of the evidence to identify Dennis as the perpetrator of the offense. We conclude that requiring the defendant to speak for identification by the victim was within the court’s discretion under M.R.Crim.P. 16A and that the voice lineup was accomplished in the manner demanded by defense counsel. We also conclude that the defendant’s arguments about conflicting identification evidence raises a typical jury question. We cannot disturb the jury’s verdict.
The entry is:
Judgment affirmed.
All concurring.